UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES GF AMERICA, )
Plaintiff, §
vS. § CaSe No. 4:18CR00215 SNLJ
SHANNON RENEE BRADLEY, §
Defendant. §
ORDER
IT IS HEREBY ORDERED that the report and recommendation of United States
Magistrate Judge Nannette A. Baker (#58), flled Decernber 10, 2019 be and is
SUSTAINED, ADOPTED and INCORPORATED herein.
IT IS HEREBY ORDERED_ that Defendant’S Motion to Suppress Evidence and
Statements (#40) be DENIED.

Dated this ZMday of January, 2019.

//Z$U. M,.,,/Z\ .
STEPHEN N. LIMB£¢\UGH, JR.
UNITED STATES DISTRICT JUDGE

 

